ALLOWABILITY NOTICE

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 4/20/2022 after final rejection of 2/23/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered. Claims 1-20 are currently pending.

Terminal Disclaimer

The terminal disclaimer filed on 6/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of the prior patent No. 10,861,662 (as the term of said prior patent is defined in 35 U.S.C. 154 and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Since Applicant has filed the certified copy of the foreign priority application and English translation of said priority application, the foreign priority claim has been hereby perfected and Applicant can now rely upon said foreign priority application in the current record to overcome the outstanding statutory prior art rejection based on the EP 3511968 reference.
Accordingly, based on the current record, the EP 3511968 reference does not qualify as prior art under the exception set forth in § 102(b)(1), since the EP 3511968 reference was first published on July 17, 2019 and the effective filing date of the claimed invention is September 20, 2019, and Marcel P. Hofsaess is the inventor for both the EP 3511968 reference and present application. Because the disclosure was made one year or less before the effective filing date of the claimed invention and the disclosure was made by the inventor, the EP 3511968 reference does not qualify as prior art.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Since the EP 3511968 reference does not qualify as prior art (see above), all outstanding statutory rejections based on said reference are hereby withdrawn.
Accordingly, claims 1-5, 10-12, and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1, 3, and 12.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Rejoinder

Claim 1 is allowable. Claims 6-8, 13, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the aforementioned allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between  Species, as set forth in the Office action mailed on 08/16/2021 has been withdrawn, claims 6-8, 13, and 20 have been rejoined, fully examined for patentability under 37 CFR 1.104, and allowed along with the remaining allowed claims. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835